Citation Nr: 0721186	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease (ASHD), hypertension, and hyperlipidemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had almost 20 years of active service and retired 
in January 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although additional remand and further delay in this case is 
unfortunate, in order to comply with the duty to assist the 
veteran, and as requested by the veteran's representative, 
this case again must be remanded to the RO to ensure full 
compliance with the Board's March 2006 remand.  

In March 2006, the Board directed that the veteran was to be 
accorded a cardiovascular examination with respect to this 
case.  The respective examiner was to review the veteran's 
claims file and thereafter provide a medical opinion as to 
the likelihood (whether it is at least as likely as not) that 
the ASHD is causally related to any incident of service.  The 
examiner was also requested to express an opinion as to 
whether the veteran's claim for hyperlipidemia was a separate 
claim or part and parcel of the claim for service connection 
for ASHD.  

In the August 2006 VA examination, the examiner noted that 
the veteran's coronary artery disease was more likely than 
not secondary to his hyperlipidemia and hypertension.  She 
also commented that the veteran's hyperlipidemia was a 
separate claim and a separate diagnosis "although, likely it 
is a cause of his coronary artery disease along with his 
hypertension."  

As noted by the veteran's representative, no competent 
medical opinion was promulgated regarding whether the 
veteran's ASHD was causally related to service. Additionally, 
an opinion is still necessary as to whether hyperlipidemia is 
of service origin.  Further noted by the representative, the 
examiner did not provide rationale for her opinions as 
requested in the Board remand.  

In view of the foregoing, the Board finds that it is not 
clear from the examination report whether the veteran's ASHD, 
hypertension, and hyperlipidemia are of service origin.  
Consequently, clarification is required as to whether any of 
these conditions are causally related to active service.

The Court has held that when the medical evidence of record 
is insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Further, the Court 
has held that "a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand."  Stegall v. West, 11 Vet. App. 
268 (1998).  In view of the foregoing, the 
Board concludes that a remand is required to obtain 
clarifying medical evidence as to whether the veteran's ASHD, 
hypertension, or hyperlipidemia, are causally related to 
active service.

Since new examinations may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, this case is REMANDED for the 
following.

1.  The RO should return the claim to the 
examiner who performed the August 2006 
examination to obtain clarifying medical 
opinion(s) as to whether the veteran's 
ASHD, hypertension, or hyperlipidemia are 
causally related to any incident or 
service.  For each of these conditions, 
an opinion must be expressed as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the disorder: (a) was manifested in 
service; or, (b) was present within one 
year after the veteran's service 
discharge in January 1994; or (c) was 
etiologically related to or caused by any 
disease or injury incurred during the 
veteran's service.  

If that examiner is no longer affiliated 
with this facility, clarifying medical 
opinions should be obtained from another 
physician.  If additional cardiovascular 
examination or testing is deemed 
necessary with respect to these claims, 
they should be conducted.  If the 
examiner is unable to provide any of the 
requested opinions without resorting to 
speculation, it should be so stated.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth.  

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand, and, if not, the RO should 
implement corrective procedures.  
Stegall, supra.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of service 
connection for ASHD, hypertension, and 
hyperlipidemia, in light of any 
additional evidence added to the records 
assembled for appellate review.  

If the benefit sought on appeal remains denied, the veteran 
must be provided a Supplemental Statement of the Case (SSOC).  
The veteran must then be given an appropriate opportunity to 
respond.  Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



